Title: Thomas Jefferson to Patrick Gibson, 11 March 1813
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir Monticello Mar. 11. 13.
          In my answer of the 7th to yours of the 3d of Mar. I omitted to note what you had stated as to the bargain for Mazzei’s lot, to wit that the paiments were to be made within so many days after a sufficient title shall be made. I now expect daily an answer from mr Randolph after which there will be no delay in making what I deem a good title.
			 but if mr Taylor should deem it otherwise, I take for granted, the bargain is relinquished on his part, & that we
			 shall be free to sell to others. I have thought it necessary to say this
			 much,
			 until I
			 recieve mr Randolph’s answer that there may be no misunderstanding or disappointment on either side.
          The objects of the remittance of 250.D. to Bedford, not admitting the delay of the sale of th my flour, I have desired mr Harrison to pay that sum out of the fund in his hands, which supercedes the necessity of your remit remitting it out of the sales of the flour when that shall take place. Accept my friendly salutations.
          Th:
            Jefferson
        